[Cite as State v. Cherif, 128 Ohio St. 3d 356, 2011-Ohio-956.]




             THE STATE OF OHIO, APPELLEE, v. CHERIF, APPELLANT.
           [Cite as State v. Cherif, 128 Ohio St. 3d 356, 2011-Ohio-956.]
Discretionary appeal accepted on Proposition of Law No. II, judgment of the
        court of appeals vacated in part, and cause remanded to the court of
        appeals for application of State v. Johnson.
   (No. 2010-2188 — Submitted February 15, 2011 — Decided March 8, 2011.)
     APPEAL from the Court of Appeals for Franklin County, No. 09AP-1176,
                                     2010-Ohio-5325.
                                  __________________
        {¶ 1} The discretionary appeal is accepted on Proposition of Law No. II.
        {¶ 2} The portion of the judgment of the court of appeals addressing
appellant’s second assignment of error below is vacated on the authority of State
v. Johnson, 128 Ohio St. 3d 153, 2010-Ohio-6314, 942 N.E.2d 1061, and the cause
is remanded to the court of appeals for application of our decision in State v.
Johnson.
        PFEIFER, O’DONNELL, LANZINGER, and CUPP, JJ., concur.
        O’CONNOR, C.J., and LUNDBERG STRATTON and MCGEE BROWN, JJ.,
dissent and would not accept the discretionary appeal.
                                  __________________
        Ron O’Brien, Franklin County Prosecuting Attorney, and Laura R.
Swisher, Assistant Prosecuting Attorney, for appellee.
        Yeura R. Venters, Franklin County Public Defender, and David L. Strait,
Assistant Public Defender, for appellant.
                               ______________________